
	
		II
		110th CONGRESS
		1st Session
		S. 1132
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Indian tribes to receive charitable contributions of apparently wholesome
		  food.
	
	
		1.Charitable contributions of
			 apparently wholesome food to Indian tribes
			(a)In
			 generalSection 170(e)(3) of
			 the Internal Revenue Code of 1986 (relating to special rule for contributions
			 of inventory and other property) is amended—
				(1)by redesignating subparagraph (E) as
			 subparagraph (F); and
				(2)by inserting after subparagraph (D) the
			 following new subparagraph:
					
						(E)Special rule
				for Indian tribes
							(i)In
				generalFor purposes of this paragraph, an Indian tribe (as
				defined in section 7871(c)(3)(E)(ii)) shall be treated as an organization
				eligible to be a donee under subparagraph (A) with respect to apparently
				wholesome food (as defined in section 22(b)(2) of the Bill Emerson Good
				Samaritan Food Donation Act (42 U.S.C. 1791(b)(2)) (as in effect on the date of
				the enactment of this subparagraph)) only.
							(ii)Use of
				propertyFor purposes of subparagraph (A)(i), if the use of the
				apparently wholesome food donated is related to the exercise of an essential
				governmental function of the Indian tribal government (within the meaning of
				section 7871), such use shall be treated as related to the purpose or function
				constituting the basis for the organization's
				exemption.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
